DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “a plurality of protrusion”, it should be -a plurality of protrusions-.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the window is doubly sealed” it is unclear from the claims or specification how the window is doubly sealed and what constitutes doubly sealed.  For examination purposes the examiner is taking doubly sealed to mean the window is sealed from the inner body and the outer body.
	Claim 15 recites “the plurality of side protrusions”, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes the examiner is taking this claim to be dependent from claim 11.
	Claims 2-20 are rejected for their incorporation of independent claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over CN101579191A - hereinafter ‘191 in view of LV (US PG Pub. No. 2016/0037957).
Regarding claims 1 and 21:
	‘191 teaches an electric kettle (1), comprising: a body made of a metal material (steel, see translation “background”), having a cylindrical shape (see figure 1) with an open upper surface (for pouring out the water); a heating module, a space in which fluid is contained inside of the body and heat the fluid (see figure 1); a mounting port (1.1) that passes through the body; a window (2) made of a transparent material and mounted on the mounting port to allow an inside of the body to be viewed therethrough; and a gasket (3) disposed along a circumference of the window to seal a gap between the inner body and the window. 
	‘191 fails to teach the body is formed by an outer body and an inner body, an open lower surface, wherein a heat insulation space is formed between the outer body and the inner body, the heater configured to form a bottom of the body and wherein the window is doubly sealed in contact with the outer body and the gasket.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘191 with the teachings of LV to include an outer and inner body in order to provide an insulation space for the kettle to better maintain the heat within the kettle, and after such modification the window of ‘191 would go through the inner body similar to how it goes through the outer body with a port cut in the inner body but the inner and outer ports being connected without leaving an opening into the insulation area in case the window needs to be replaced and risk upsetting the insulation space, with the window extending a little to fit through both ports, to provide for a double seal.

Regarding claims 2 and 22:
	‘191 modified above teaches wherein the window extends between an upper end of the heating module and an upper end of the body in a vertical direction (see figure 1).

Regarding claims 3 and 23:


Regarding claims 4 and 24:
	‘191 modified above teaches wherein a circumferential surface of the window extends rearward so as to be in contact with both the outer body and the inner body on which the gasket is mounted (see claim 1 as modified above where the window extends between both the inner and outer bodies). 

Regarding claims 5 and 25:
	‘191 modified above teaches, wherein the window comprises: a front surface formed in a shape corresponding to the mounting port (see figures 1 and 3/5); a side surface that extends rearward along a circumference of the front surface (side of window 2, see figure 2); and a flange (flange portion of 2, see figure 2) that extends outward along a circumference of the side surface. 

Regarding claims 6 and 26:
	‘191 modified above teaches wherein a length of the side surface corresponds to a distance between the outer body and the inner body (as modified above the flange would rest on the back of the inner body while the window would extend up to the outer body). 


	‘191 modified above teaches, wherein an outer mounting portion bent toward the inner body along the mounting port is formed in the outer body, and wherein the outer mounting portion is in contact with the side surface (as modified and described above the outer mounting portion would have a surface connecting it to the inner mounting portion and thus be bent toward the inner portion at the corner and that connecting portion would extend alongside the window side portion). 

Regarding claim 8:
	‘191 modified above teaches, wherein an inner mounting portion stepped toward the outer body along the mounting port is formed in the inner body, and wherein the gasket and the flange are sequentially seated on the inner mounting portion (as modified above described above flange is along the back of the inner body with the gasket in between, so the order would be flange, gasket inner body). 

Regarding claim 9:
	‘191 modified above teaches all of the above except explicitly that an end of the outer mounting portion further extends toward the side surface than an end of the inner mounting portion, however the examiner notes that chamfering or inclining the connecting portion towards the window would allow for a better seal and would have been obvious to include on the connecting portion. 

Regarding claim 10:
	‘191 modified above teaches, wherein the inner mounting portion is formed to have a width corresponding to a width of the flange (the examiner notes that the inner mounting portion could include portions of the inner body that the flange rests on and would therefore read on the claim). 

Regarding claim 16:
	‘191 modified above teaches wherein the gasket comprises: a first rib (top first of 3.1) disposed along and seated on the flange (see figure 3); a second rib (top second of 3.1) spaced apart from the first rib; and a connecting portion (portion between the two 3.1, including the rest of the gasket) configured to connect ends of the first rib and the second rib and contact the side surface (see figure 3 where the rest of the gasket touches the side of window 2), and wherein an insertion groove (groove between two top ribs 3.1), into which the end of the inner body (an end portion of 1, or after modification the inner body, fits in between the two ribs) is inserted, is formed between the first rib and the second rib (see figure 3). 

Regarding claim 17:
	‘191 modified above teaches all of the above except wherein a width of the second rib is narrower than a width of the first rib, however the examiner notes that this is a simple design choice and one having ordinary skill in the art 

Regarding claim 18:
	‘191 modified above teaches, wherein a protrusion (bottom 3.1) and a groove (groove formed in window flange to fit rib 3.1) engaged with each other (see figure 3) are formed on surfaces where the flange and the first rib face each other (see figure 3). 

Regarding claim 19:
	‘191 modified above teaches, wherein the first rib is provided with at least one protrusion that extends toward the flange, and wherein the at least one protrusion is formed along the flange (see claim 18 addressed above). 

Regarding claim 20:
	‘191 modified above teaches, wherein the at least one protrusion comprises a plurality of protrusions (two ribs 3.1 on bottom of gasket), and the plurality of protrusions is spaced apart from each other in a circumferential direction of the body (see figure 3 where they are spaced along the circumference). 

s 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘191 in view of LV as applied to claim 8 above, and further in view of Li et al (US PG Pub. No. 2017/0143154).
Regarding claim 11:
	‘191 modified above teaches all of the above except wherein a plurality of side protrusions that protrudes outward is formed on the side surface, and wherein the plurality of side protrusions is inserted between the inner mounting portion and the outer mounting portion. 
	Li teaches an electric kettle similar to ‘191 including a plurality of side protrusions (371) that protrudes outward is formed on the side surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘191 with the teachings of Li to include protrusions in order to enhance the frictional engagement of the window against the connecting portion of the inner and outer bodies (see at least Li paragraph 38).

Regarding claim 12:
	‘191 modified above teaches wherein the plurality of side protrusions protrudes along the side surface at regular intervals (see at least figure 3 of Li modified above). 

Regarding claim 13:


Regarding claim 15:
	‘191 modified above teaches, wherein the gasket is mounted along an end of the open inner body and is press-fitted between the flange and the plurality of side protrusions protruding along the side surface (as modified above the gasket would sit on the flange and inner body with a side portion of the gasket resting on a side surface of the window and this be facing/against at least some of the side protrusions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN206102411U - similar kettle with window and gasket.
CN201806515U - similar kettle with window and gasket.
CN201798540U - similar kettle with window and gasket.
Price (US Patent No. 3,217,923) - kettle with window.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762